UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6046



JAMES C. MCNEILL,

                                               Plaintiff - Appellant,

             versus


TERRILL PARKER; ROBERT D. FOUNTAIN; EVELINE
FAULK, R.N.; GEORGE E. CURRIE; WILLIAM FEARNS;
LINWOOD DUNSTON,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-691-5-CT-H)


Submitted:    May 18, 2005                    Decided:   July 11, 2005


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. McNeill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James C. McNeill appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).       We have reviewed the record and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court. See McNeill v. Parker, No. CA-04-691-5-CT-H

(E.D.N.C. Nov. 8, 2004).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -